          MEMO
          Case     ENDORSED Document 27 Filed 03/25/21 Page 1 of 1
               1:19-cr-00766-ALC
                                     U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                        March 24, 2021

BY ECF

 Honorable Andrew L. Carter, Jr.
 United States District Judge
 Southern District of New York
 Thurgood Marshall U.S. Courthouse                                                    3/25/21
 40 Foley Square
 New York, New York 10007

        Re:     United States v. Johnny Nunez Garcia, 19 Cr. 766 (ALC)

Dear Judge Carter,

        A change-of-plea proceeding is scheduled in this case for Monday, March 29, 2021.
Defense counsel has informed the Government that the defendant is not prepared to go ahead
with the plea at this time. Accordingly, the parties respectfully request that the appearance be
adjourned and that a status conference be scheduled for approximately 60 days from today’s
date, in or about mid/late-May 2021. The Government also requests—with the defense’s
consent—that in the interests of justice, pursuant to 18 U.S.C. § 3161(h)(7), time under the
Speedy Trial Act be excluded between March 29, 2021 and the new conference date, so as to
allow the defense to continue considering a proposed pretrial disposition, as well as to assess
potential pretrial motions and otherwise prepare for trial.

        Finally, the parties have conferred about a potential trial schedule and jointly and
respectfully request that the Court put this case in the queue for a trial in the first quarter of 2022,
with motions dates and other pretrial deadlines to be set at the next status conference.

                                                        Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        United States Attorney
                                                        Southern District of New York

                                                        ________________________________
                                                        Frank J. Balsamello / Adam Hobson
                                                        Assistant United States Attorneys
                                                        (212) 637-2325 / -2484

cc: Aaron Mysliwiec, Esq., and Christopher Madiou, Esq., counsel for the defendant (by ECF)
        The application is GRANTED. Status conference set for 6/2/21
        at 10:30 a.m. Time excluded.
        So Ordered.
                                                                   3/25/21
